Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

1.	This is in response to Applicant communication on 01/26/2022 with claims 1-15, 21-25 are pending in the Application.
	Applicant arguments in the response to the Office Action issued on 10/26/2021 are persuasive  therefore the rejection of claims 1-2,85,8, and 10-12 are withdrawn

Reason for allowance
 
 
2.	Claims 1-15,21-25 are allowed.
The following is an examiner’s statement of reason for allowance: 
I/ Group I: Claims 1-12:
 None of the references of record teaches or suggests the claimed SEMICONDUCTOR DEVICE having the limitations:
--"a layer of semiconductor material over the buried oxide layer, the layer of semiconductor material including a plurality of doped regions;
a transistor, wherein the transistor comprises a gate electrode and the plurality of doped regions;
an isolation region in the layer of semiconductor material;

a first bias contact extending through the ILD material and the isolation region to the buried oxide layer; and
an interconnection structure electrically connected to the buried oxide layer by the first bias contact. “--.
In combination with all other limitations as recited in claim 1.
II/ Group II: Claims 13-15:
 None of the references of record teaches or suggests the claimed SEMICONDUCTOR DEVICE having the limitations:
--"a layer of semiconductor material over the buried oxide layer;
a transistor having a source well and a drain well in the layer of semiconductor material;
a first bias pad within the buried oxide layer between the source well and the substrate;
a second bias pad within the buried oxide layer between the drain well and the substrate;
a first deep trench isolation structure (DTI) loop, wherein the first bias pad is surrounded by the first DTI loop within the buried oxide layer; and
a second DTI loop surrounding the second bias pad within the buried oxide layer, the first DTI loop and the second DTI loop sharing a central DTI segment. “--.
In combination with all other limitations as recited in claim 13.
III/ Group III: Claims 21-25:
 None of the references of record teaches or suggests the claimed SEMICONDUCTOR DEVICE having the limitations:
--"a layer of semiconductor material over the buried oxide layer;

material;
a first bias pad within the buried oxide layer between the source well and the substrate;
a second bias pad within the buried oxide layer between the drain well and the substrate;
a first deep trench isolation structure (DTI), wherein the first bias pad is separated from the second bias pad by the first DTI; and
a first bias contact extending through the semiconductor layer and partially through the buried oxide layer, wherein the first bias contact is electrically connected to the first bias pad.”--.
In combination with all other limitations as recited in claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

                                                     CONCLUSION

3.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM to 6.30 PM US Eastern Time. .If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications 

                   /THINH T NGUYEN/                   Primary Examiner, Art Unit 2897